DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-6 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display apparatus comprising: a first gate line; a second gate line disposed adjacent to the first gate line; a data line; and a pixel connected to the first gate line, the second gate line, and the data line, the pixel comprising a first pixel and a second pixel, which display two grayscales different from each other on the basis of a data voltage provided through the data line, the first pixel comprising: a first transistor comprising a gate electrode connected to the first gate line and a first terminal connected to the data line; and a first liquid crystal capacitor connected to a second terminal of the first transistor, and the second pixel comprising: a second transistor comprising a gate electrode connected to the second gate line and a first terminal connected to the second terminal of the first transistor; and a second liquid crystal capacitor connected to a second terminal of the second transistor; wherein a first gate signal applied to the first gate line maintains a first high state during a horizontal scan period and a second gate signal applied to the 2second gate line maintains a second high state during the same horizontal scan period, and wherein the first high state has a first pulse height and the second high state has a second pulse height lower than the first pulse height of the first high state, wherein the first gate signal transitions to the first high state at a beginning of the horizontal scan period and maintains the first high state for an entirety of the horizontal scan period, and the second gate signal transitions to the second high state at the beginning of the same horizontal scan period and maintains the second high state for an entirety of the same horizontal scan period.” in combination with the other claimed limitations set forth in independent claim 1 and similarly to independent claim 11.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display apparatus comprising: a first gate line; a second gate line disposed adjacent to the first gate line; a data line; and a pixel connected to the first gate line, the second gate line, and the data line, the pixel comprising a first pixel and a second pixel, which display two grayscales different from each other on the basis of a data voltage provided through the data line, the first pixel comprising: a first transistor comprising a gate electrode connected to the first gate line and a first terminal connected to the data line; and a first liquid crystal capacitor connected to a second terminal of the first transistor, and the second pixel comprising: a second transistor comprising a gate electrode connected to the second gate line and a first terminal connected to the second terminal of the first transistor; a third transistor comprising a gate electrode connected to the first gate line and a first terminal connected to a second terminal of the second transistor, 5and a second liquid crystal capacitor connected to a second terminal of the third transistor, and wherein a first gate signal applied to the first gate line maintains a first high state during a horizontal scan period and a second gate signal applied to the second gate line maintains a second high state during the same horizontal scan period, and wherein the first high state has a first pulse height and the second high state has a second pulse height lower than the first pulse height of the first high state, wherein the first gate signal maintains the first high state for an entirety of the horizontal scan period, and the second gate signal maintains the second high state for an entirety of the same horizontal scan period.” in combination with the other claimed limitations set forth in independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628